ACCEPTED
                                                                          03-14-00404-CV
                                                                                  7194568
                                                               THIRD COURT OF APPEALS
                                                                          AUSTIN, TEXAS
                                                                     10/1/2015 4:29:17 PM
                                                                        JEFFREY D. KYLE
                                                                                   CLERK
                  No. 03-14-00404-CV

                  In the Third Court of Appeals          FILED IN
                                                  3rd COURT OF APPEALS
                          Austin, Texas               AUSTIN, TEXAS
                                                  10/1/2015 4:29:17 PM
                                                    JEFFREY D. KYLE
                                                          Clerk
           KEVIN TOWER AND KARRIE LYNN TOWER
                       Appellants,
                           V.
                  BANK OF AMERICA, N.A.
                        Appellee.


ON APPEAL FROM THE COUNTY COURT AT LAW, HAYS COUNTY, TEXAS
                    CAUSE NO. 13-0320-C


 APPELLEE’S RESPONSE TO MOTION FOR REHEARING




                     Jonathan M. Williams
                     jwilliams@mlg-defaultlaw.com
                     State Bar No. 00791932
                     MARINOSCI & BAXTER
                     MARINOSCI LAW GROUP, P.C.
                     14643 Dallas Parkway, Suite 750
                     Dallas, Texas 75245
                     Phone: (972) 331-2100
                     Fax: (972) 331-5240

                     ATTORNEYS FOR APPELLEE
                     BANK OF AMERICA, N.A.




                                                           PAGE 1
                    RESPONSE TO MOTION FOR REHEARING
      Appellee files this brief and initial response to Appellants’ Motion for

Rehearing to bring to the Court’s attention that Appellants have not served any

document filed during the pendency of this appeal upon the Appellee and that all

certifications of service by facsimile are not accurate.

      Appellee has previously contacted the Appellants at the beginning of the

appeal, by phone, regarding this matter without any response. The only notice that

Appellee has ever received was from the Court.

                             CONCLUSION AND PRAYER

       Appellee therefore respectfully requests that this Court deny Appellants’

 Motion for Rehearing.


                                               Respectfully Submitted,

                                               /s/ Jonathan M. Williams
                                               jwilliams@mlg-efaultlaw.com
                                               State Bar No. 00791932
                                               MARINOSCI & BAXTER
                                               MARINOSCI LAW GROUP, P.C.
                                               14643 Dallas Parkway, Suite 750
                                               Dallas, Texas 75245
                                               Phone: (972) 331-2100
                                               Fax: (972) 331-5240

                                               ATTORNEYS FOR APPELLEE
                                               BANK OF AMERICA, N.A.




                                                                            PAGE 2
                           CERTIFICATE OF SERVICE

     I hereby certify that a true and correct copy of the foregoing Response to
Motion for Rehearing was served via the following method to the following
persons on the 1stth day of October 2015.


     Kevin Tower              Via first class mail and
     541 Bayou Bend           CMRRR# 9407 1118 9956 3833 9527 82
     Buda, Texas 78610

     Karrie Lynn Tower        Via first class mail and
     541 Bayou Bend           CMRRR# 9407 1118 99556 3833 9576 40
     Buda, Texas 78610

                                            /s/ Jonathan M. Williams
                                            Jonathan M. Williams




                                                                        PAGE 3